Citation Nr: 1522307	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye disability, claimed as a forehead/eye disability.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to January 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014 the case was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there are two statements from the Veteran in Spanish that require translation (i.e. September 2014 and May 2008 statements in support of claim).  On remand, these should be translated to English

The Veteran's DD Form 214 shows that he served in the 38th Infantry and was awarded the Korean Service Medal with 1 bronze star and the Medical Badge.  The AOJ has conceded that he served in combat (and is entitled to consideration of his claim under the relaxed evidentiary standards in 38 U.S.C.A. § 1154(b)).

The Veteran alleges that during service he sustained a right eye injury from a shell fragment, resulting in his current right eye disability.  His service treatment records (STRs) show that in June 1952 he sought treatment for a flash burn to the face and in November 1952 reported blurred vision.  

On November 2014 VA examination, the diagnosis was age-related macular degeneration, senile cataracts, and a right eye peripheral corneal scar.  The examiner observed that an April 1956 treatment record notes a foreign body in the right eye with ulceration of cornea and a diagnosis of a penetrating wound of the right eye cornea, and opined that this was most probably responsible for the corneal scar found on examination, since the Veteran was released from service in January 1954 and the April 1956 hospitalization occurred after he was discharged from active military service. 

Via his representative, the Veteran contends that the foreign body and corneal scar noted in April 1956 were in fact due to the shell fragment injury the Veteran claims he sustained in service.  The November 2014 VA examiner did not address whether the right eye corneal scar diagnosis in April 1956 may in fact be related to an injury sustained in service, and further medical guidance on this medical question is necessary.

Additionally, in an April 2015 statement, the Veteran's representative notes, correctly, that the most recent supplemental statement of the case (SSOC) refers to evidence pertaining to the Veteran's claim of service connection for varicose veins that has not been associated with the record.  Specifically, the SSOC notes that a VA examination was scheduled in connection with the claim of service connection for varicose veins, but the findings did not warrant revision of the March 2014 decision.  A review of the record revealed that that the cited VA examination (and March 2014 rating decision addressing varicose veins that did not need revision) and not associated with the record for appellate review, and that the record is therefore incomplete.  A remand for corrective action is necessary. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for translation of the May 2008 and September 2014 statements by the Veteran from Spanish to English.  

2.  The AOJ should locate and associate with the record the report of the post-July 2014 remand VA examination and the March 2014 rating decision regarding the Veteran's varicose veins cited in the December 2014 SSOC.  If those records cannot be located, the AOJ should proceed with corrective action (notice to the Veteran; reconstruction, if possible; etc.). 

3.  Thereafter, the AOJ should return the record to the VA provider who conducted the eye examination of the Veteran in November 2014 and provided an opinion concerning the etiology of the claimed right eye disability.  Upon review of the record, the examiner should provide an addendum opinion that responds to the following:

What is the likely etiology for the Veteran's right eye corneal scar?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active service, to include as due to a flash burn injury to the face the alleged shell fragment injury (noting the Veteran's entitlement to consideration of his claim under the relaxed evidentiary standards afforded combat veterans) therein?  The examiner should specifically address the allegation that the findings on April 1956 (2+ years postservice) examination are attributable to an injury in service.

The examiner must include rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  [If the November 2014 examiner is not available to provide the opinions sought, the AOJ should arrange for the Veteran to be examiner by another ophthalmologist for the opinions.]  

4.  The AOJ should also arrange for all further development necessary with respect to the claim seeking service connection for varicose veins (e.g., an examination to determine the etiology of the disability/nexus to service if the November 2014 examination report cannot be located, or is found to be inadequate), 

5. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

